Citation Nr: 0309466	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  02-00 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.Cooper, Counsel

INTRODUCTION

The veteran served on active duty from May 1952 to May 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 RO decision which, in 
pertinent part, denied service connection for hearing loss.  
A videoconference Board hearing was held in April 2002, 
before the Board Member signing this document.  The Board 
Member had been designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7102 (West 2002).  A 
transcript of the hearing testimony has been associated with 
the claims file.  

In September 2002, the Board undertook additional development 
of the issue currently on appeal.  The additional development 
has been completed and the case is now ready for appellate 
consideration.  The Board notes that additional medical 
evidence, consisting of VA treatment records and the report 
from the January 2003 VA medical examination were received by 
the Board.  The Board has considered this newly submitted 
evidence in its decision herein.  Although the veteran did 
not submit a waiver of RO consideration of this evidence, the 
Board notes that due to the favorable outcome in this case, 
there is no requirement that the veteran waive RO 
consideration of such evidence.  



FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  The competent medical evidence of record shows that it is 
at least as likely as not that the veteran currently has a 
hearing loss disability which began in service.  



CONCLUSION OF LAW

Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5100 et. seq (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303 and 3.326 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A review of his service medical records shows that he was 
treated on multiple occasions for chronic bilateral ear 
infections during active duty.  A May 1954 record notes that 
the veteran was "hard of hearing" with wax in his right 
ear.  On service separation examination, the veteran's ears 
were clinically normal.  

On VA examination in July 1955, no ear pathology was found.  
Audiometric testing showed thresholds of 5, 10 and 5 decibels 
at 500, 1000, and 2000 hertz in the right ear.  The left ear 
showed thresholds of 5 decibels at the same three 
frequencies.  

In a September 1955 RO decision, service connection for 
otitis externa was granted with a 0 percent (noncompensable) 
evaluation.  

A VA hospital record dated from June 1958 to July 1958 shows 
that the veteran was hospitalized with a diagnosis of 
bilateral otitis media.  Hospital records noted chronic 
suppurative otitis externa, bilateral.  

In an August 1958 RO decision, the rating for service-
connected bilateral otitis external was increased to 10 
percent disabling.  

An August 1960 VA hospital report notes a diagnosis of 
chronic otitis externa with cellulitis.  

On VA examination in June 1963, no hearing loss disability 
was noted on clinical examination.  The diagnosis was otitis 
externa, quiescent at time of examination.  

On VA examination in July 1964, the veteran complained of 
earaches and hearing impairment.  The diagnosis was mild 
otitis externa, bilateral.  

On VA examination in November 1999, the veteran related that 
he worked as a machine gun operator, truck driver, and 
mechanic.  He said that he was exposed to several episodes of 
loud noises during service.  He stated that there was a two-
week period during his service in Korea when he was deaf.  He 
said that he had difficulty hearing in loud rooms.  The 
veteran related that his hearing loss was more prominent on 
the right side than on the left.  On physical examination, 
his external mastoids were without any evidence of disease or 
scarring.  His auricles were fine.  On the right side his 
external auditory canal was without any evidence of disease.  
On the left side, his tympanic membrane was normal and 
mobile.  The external auditory canal was also normal on the 
left.  His extra ocular movements were intact without any 
evidence of nystagmus.  The veteran related that occasionally 
his hearing improved but only for a few seconds at a time.  
The examiner concluded that the veteran had some cochlear 
concussive symptoms during active military service which 
probably affected his hearing.  It was noted that his hearing 
loss appeared to be sensorineural as per a previous report.  
The examiner indicated that the veteran sustained hearing 
loss during his period of active military service.  

A June 2001 VA ear, nose and throat (ENT) consultation record 
shows that the veteran was referred for electronystagmography 
(ENG) testing.  The veteran complained of getting dizzy with 
a sensation of lightheadedness and loss of balance while 
walking.  He complained of periodic ear fullness.  Otoscopic 
examination revealed ears clear of excessive cerumen.  
Audiometric testing reflected pure tone thresholds in the 
right ear of 10, 15, 15, 45, and 85 decibels at 500, 1000, 
2000, 3000, and 4000 hertz, respectively.  Pure tone 
thresholds in the left ear were recorded at 15, 20, 15, 70, 
and 95 decibels at the same frequencies.  Moderate to 
profound sensorineural hearing loss in the right ear was 
noted.  The left ear had moderately severe to profound 
hearing loss.  Word discrimination was within normal limits.  
It was noted that the veteran was a possible candidate for 
sensory devices to improve his hearing disability.  ENG 
results suggested the presence of a non-localized vestibular 
dysfunction.  

On VA examination in January 2003, the veteran reported 
difficulty understanding speech when in a group of people or 
when more than one person was talking.  He reported a history 
of noise exposure during service without ear protection.  He 
related that prior to service, he was a laborer and used a 
chainsaw without ear protection for approximately two years.  
He stated that after his discharge from active duty, he 
worked as a laborer, a painter and an ironworker.  He 
reported some noise exposure without hearing protection 
devices.  It was noted that he was a bartender for 
approximately 20 years and was exposed to amplified music in 
the bar without the use of hearing protection devices.  The 
veteran related recreational noise exposure in the form of 
rifles and pistols which he claimed to have used on a regular 
basis for approximately 40 years.  Audiometric testing 
reflected pure tone thresholds in the right ear of 15, 25, 
65, and 95 decibels at 1000, 2000, 3000, and 4000 hertz, 
respectively.  The average in the right ear was 50 decibels.  
Pure tone thresholds in the left ear were recorded at 15, 15, 
70, and 95 decibels at the same frequencies.  The average in 
the left ear was 49 decibels.  Speech discrimination scores 
were 88 in the right ear and 96 in the left ear.  The 
examiner indicated that the veteran's high frequency hearing 
loss would be due to noise exposure during the first year of 
military service as well as civilian exposure and the process 
of aging.  In this regard, it was noted that his exposure 
from firearms in civilian life without hearing protection 
devices was excessive.  The examiner opined that the 
veteran's history of bilateral otitis externa during service 
did not permanently change his hearing from normal; however, 
streptomycin treatment might have caused sensorineural 
hearing loss, bilaterally.  The examiner indicated that it 
was at least as likely as not that his hearing loss was 
related to military service.  




II.  Analysis

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000 became effective during the 
pendency of this appeal.  38 U.S.C.A. § 5100 et. seq. (West 
2002).  There have also been final regulations promulgated to 
implement the new law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2002).  The Board has therefore reviewed 
this case with the provisions of those laws in mind, and 
finds that VA's duty to assist the appellant in developing 
the evidence pertinent to the claims has been met.  In this 
regard, the Board notes that the veteran has undergone VA 
examinations and pertinent medical treatment records were 
requested.  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decision (in January 2001) and Statement of the Case 
(in November 2001) the RO has notified the veteran of the 
evidence needed to substantiate his claim.  In particular, in 
correspondence dated in August 2001, the RO informed the 
veteran about VA's duties under VCAA and what the evidence 
must show in order to establish service connection for the 
disabilities at issue.  

Reasonable efforts to assist the veteran have also been made 
in obtaining evidence for his claim, to include requesting 
medical records also sought and obtaining VA examinations, to 
include the January 2003 VA examination, regarding the issue 
at hand.  In addition, specific reference was made to 
evidence that would be obtained by the Board and records that 
the veteran was asked to submit in support of his appeal.  He 
has not identified any additional, relevant evidence that has 
not been requested or obtained.  Additionally, the veteran 
has been afforded the opportunity for a videoconference 
hearing, in April 2002 before the undersigned Member of the 
Board.  

The Board is unaware of any additional evidence which is 
available in connection with this appeal. Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
2002).  As it appears that all pertinent evidence has been 
obtained, the Board finds that his claim is ready to be 
reviewed on the merits.  See VCAA; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Moreover, as explained herein, the Board finds that the 
record supports the veteran's claim for service connection 
for bilateral hearing loss.  As the benefit claimed on appeal 
is granted, VA need not take any further action to assist the 
veteran in obtaining evidence necessary to substantiate that 
claim, nor to notify him regarding evidence needed to 
substantiate the claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain chronic diseases, including 
sensorineural hearing loss, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

According to the service medical records, hearing loss, as 
defined by 38 C.F.R. § 3.385, was not present at any time 
during service, at the time of discharge, or within a year 
thereafter.  Nevertheless, the U.S. Court of Appeals for 
Veterans Claims (Court) has held that when audiometric tests 
at the veteran's separation from service do not meet the 
regulatory requirements under 38 C.F.R. § 3.385, a veteran 
may nevertheless establish service connection for current 
hearing disability by showing that the current disability is 
causally related to service.  Hensley v. Brown, 5 Vet. App. 
155, 160 (1993).  Thus, service connection may still be 
granted for bilateral hearing loss if the evidence so 
warrants.  

In this case, the veteran has a current diagnosis of 
bilateral sensorineural hearing, and meets the criteria for 
hearing loss under 38 C.F.R. § 3.385.  He has reported in-
service noise exposure and has a documented history of 
bilateral chronic ear infections.  VA examinations have been 
conducted and the 1999 and 2003 VA examiners have concluded 
that the veteran's current bilateral hearing loss is at least 
as likely as not service related.  There is no evidence in 
the present record dissociating the veteran's bilateral 
hearing loss from service, including from his chronic ear 
infections.  After resolving all reasonable doubt in favor of 
the veteran, and for the foregoing reasons, the Board finds 
that service connection for bilateral hearing loss is 
warranted.  The evidence supports the veteran's claim.  










ORDER

Service connection for bilateral hearing loss is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.  



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


